Exhibit 10.1
 
 
FIRST AMENDMENT TO CREDIT AGREEMENT
 
First Amendment to Credit Agreement, dated November 30, 2011, by and among Papa
John's International, Inc., a Delaware corporation (the "Borrower"), each of the
Guarantors (as defined in the Credit Agreement (as defined below)) party hereto,
RSC Insurance Services Ltd., a Bermuda company ("RSC"), PNC Bank, National
Association ("PNC Bank") and various other financial institutions party hereto
(PNC Bank and such other financial institutions are collectively, the "Banks"),
and PNC Bank, in its capacity as administrative agent for the Banks (hereinafter
referred to in such capacity as the "Administrative Agent") (the "First
Amendment").
 
W I T N E S S E T H:
 
WHEREAS, the Borrower, the Guarantors, RSC, the Banks, the Administrative Agent,
 JPMorgan Chase Bank, N.A., in its capacity as syndication agent for the Banks
(hereinafter referred to in such capacity as the "Syndication Agent"), U.S.
Bank, National Association, in its capacity as co-documentation agent for the
Banks, Bank of America, N.A., in its capacity as co-documentation agent for the
Banks and Fifth Third Bank, in its capacity as co-documentation agent for the
Banks (each a "Co-Documentation Agent" and hereinafter collectively referred to
in such capacity as the "Co-Documentation Agents") have entered into that
certain Credit Agreement, dated September 2, 2010 (as amended, modified or
supplemented from time to time, the "Credit Agreement"); and
 
WHEREAS, the Borrower, the Guarantors and RSC desire to amend certain provisions
of the Credit Agreement, and the Administrative Agent and each of the Banks
desire to permit such amendments pursuant to the terms and conditions set forth
herein.
 
NOW, THEREFORE, in consideration of the premises contained herein and other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, and intending to be legally bound hereby, the parties hereto agree
as follows:
 
1.             All capitalized terms used herein that are defined in the Credit
Agreement shall have the same meaning herein as in the Credit Agreement unless
the context clearly indicates otherwise.
 
2.             Section 1.1 of the Credit Agreement is hereby amended by
inserting the following definitions in their appropriate alphabetical order:
 
Adjustment Date shall have the meaning specified in Schedule 1.1(A).
 
Change in Law shall mean the occurrence, after the date of this Agreement, of
any of the following: (a) the adoption or taking effect of any Law, (b) any
change in any Law or in the administration, interpretation or application
thereof by any Official Body or (c) the making or issuance of any request,
guideline or directive (whether or not having the force of Law) by any Official
Body; provided that notwithstanding anything herein to the contrary, (x) the
Dodd-Frank Wall Street Reform and Consumer Protection Act and all requests,
rules, regulations, guidelines, interpretations or directives thereunder or
issued in connection therewith (whether or not having the force of Law) and (y)
all requests, rules, regulations, guidelines, interpretations or directives
promulgated by the Bank for International Settlements, the Basel Committee on
Banking Supervision (or any successor or similar authority) or the United States
or foreign regulatory authorities (whether or not having the force of Law), in
each case pursuant to Basel III, shall in each case be deemed to be a Change in
Law regardless of the date enacted, adopted, issued, promulgated or implemented.
 
 
 

--------------------------------------------------------------------------------

 
 
First Amendment Closing Date shall mean November 30, 2011.
 
3.             Section 1.1 of the Credit Agreement is hereby amended by deleting
the following definitions in their entirety and in their stead inserting the
following:
 
Expiration Date shall mean, with respect to the Revolving Credit Commitments,
November 30, 2016.
 
Defaulting Bank shall mean any Bank that (a) has failed, within two (2) Business
Days of the date required to be funded or paid, to (i) fund any portion of its
Loans, (ii) fund any portion of its participations in Letters of Credit or Swing
Loans or (iii) pay over to the Administrative Agent, the Issuing Bank, PNC (as
the Swing Loan Bank) or any Bank any other amount required to be paid by it
hereunder, unless, in the case of clause (i) above, such Bank notifies the
Administrative Agent in writing that such failure is the result of such Bank's
good faith determination that a condition precedent to funding (specifically
identified and including the particular default, if any) has not been satisfied,
(b) has notified the Borrower or the Administrative Agent in writing, or has
made a public statement to the effect, that it does not intend or expect to
comply with any of its funding obligations under this Agreement (unless such
writing or public statement indicates that such position is based on such Bank's
good faith determination that a condition precedent (specifically identified and
including the particular default, if any) to funding a loan under this Agreement
cannot be satisfied) or generally under other agreements in which it commits to
extend credit, (c) has failed, within two (2) Business Days after request by the
Administrative Agent, acting in good faith, to provide a certification in
writing from an authorized officer of such Bank that it will comply with its
obligations (and is financially able to meet such obligations) to fund
prospective Loans and participations in then outstanding Letters of Credit and
Swing Loans under this Agreement, provided that such Bank shall cease to be a
Defaulting Bank pursuant to this clause (c) upon the Administrative Agent's
receipt of such certification in form and substance satisfactory to the
Administrative Agent, (d) has become the subject of a Bankruptcy Event or (e)
has failed at any time to comply with the provisions of Section 4.3 with respect
to purchasing participations from the other Banks, whereby such Bank's share of
any payment received, whether by setoff or otherwise, is in excess of its
Ratable Share of such payments due and payable to all of the Banks.
 
 
2

--------------------------------------------------------------------------------

 
 
As used in this definition and in Section 2.13 [Defaulting Banks], the term
"Bankruptcy Event" means, with respect to any Person, such Person or such
Person's direct or indirect parent company becomes the subject of a bankruptcy
or insolvency proceeding, or has had a receiver, conservator, trustee,
administrator, custodian, assignee for the benefit of creditors or similar
Person charged with the reorganization or liquidation of its business appointed
for it, or, in the good faith determination of the Administrative Agent, has
taken any action in furtherance of, or indicating its consent to, approval of,
or acquiescence in, any such proceeding or appointment, provided that a
Bankruptcy Event shall not result solely by virtue of any ownership interest, or
the acquisition of any ownership interest, in such Person or such Person's
direct or indirect parent company by a Official Body or instrumentality thereof
if, and only if, such ownership interest does not result in or provide such
Person with immunity from the jurisdiction of courts within the United States or
from the enforcement of judgments or writs of attachment on its assets or permit
such Person (or such Official Body or instrumentality) to reject, repudiate,
disavow or disaffirm any contracts or agreements made by such Person.
 
Official Body shall mean the government of the United States of America or any
other nation, or of any political subdivision thereof, whether state or local,
and any agency, authority, instrumentality, regulatory body, court, central bank
or other entity exercising executive, legislative, judicial, taxing, regulatory
or administrative powers or functions of or pertaining to government (including
any supra-national bodies such as the European Union or the European Central
Bank) and any group or body charged with setting financial accounting or
regulatory capital rules or standards (including, without limitation, the
Financial Accounting Standards Board, the Bank for International Settlements or
the Basel Committee on Banking Supervision or any successor or similar authority
to any of the foregoing).
 
Ratable Share shall mean the proportion that a Bank's Commitment (excluding the
Swing Loan Commitment) bears to the Commitments (excluding the Swing Loan
Commitment) of all of the Banks, provided that in the case of Section 2.13
[Defaulting Banks] when a Defaulting Bank shall exist, "Ratable Share" shall
mean the percentage of the aggregate Commitments (disregarding any Defaulting
Bank's Commitment) represented by such Bank's Commitment.  If the Commitments
have terminated or expired, the Ratable Share shall be determined based upon the
Commitments (excluding the Swing Loan Commitment) most recently in effect,
giving effect to any assignments.
 
 
3

--------------------------------------------------------------------------------

 
 
4.             Section 2.8.2 of the Credit Agreement is hereby deleted in its
entirety and in its stead is inserted the following:
 
2.8.2           Notices From Banks That Optional Currencies Are Unavailable to
Fund New Loans.
 
The Banks shall be under no obligation to make the Revolving Credit Loans
requested by the Borrower which are denominated in an Optional Currency if any
Bank notifies the Administrative Agent by 5:00 p.m., Pittsburgh, Pennsylvania
time four (4) Business Days prior to the Borrowing Date for such Loans that such
Bank cannot provide its share of such Loans in such Optional Currency due to any
Change in Law which would make it unlawful or impossible for such Bank (or any
of its lending offices) to honor its obligations hereunder to make a Loan in an
Optional Currency.  In the event the Administrative Agent timely receives a
notice from a Bank pursuant to the preceding sentence, the Administrative Agent
will notify the Borrower no later than 12:00 noon, Pittsburgh, Pennsylvania
time, three (3) Business Days prior to the Borrowing Date for such Loans that
the Optional Currency is not then available for such Loans, and the
Administrative Agent shall promptly thereafter notify the Banks of the same.  If
the Borrower receives a notice described in the preceding sentence, the Loan
Request for such Loans will be automatically cancelled.
 
5.             The following new Section 2.13 of the Credit Agreement is hereby
added immediately after Section 2.12 of the Credit Agreement:
 
2.13           Defaulting Banks.
 
Notwithstanding any provision of this Agreement to the contrary, if any Bank
becomes a Defaulting Bank, then the following provisions shall apply for so long
as such Bank is a Defaulting Bank:
 
2.13.1                      fees shall cease to accrue on the unfunded portion
of the Commitment of such Defaulting Bank pursuant to Section 2.3 [Commitment
Fees];
 
2.13.2                      the Commitment and outstanding Loans of such
Defaulting Bank shall not be included in determining whether the Required Banks
have taken or may take any action hereunder (including any consent to any
amendment, waiver or other modification pursuant to Section 10.1 [Modifications,
Amendments or Waivers]); provided, that this clause (ii) shall not apply to the
vote of a Defaulting Bank in the case of an amendment, waiver or other
modification requiring the consent of such Bank or each Bank directly affected
thereby;
 
 
4

--------------------------------------------------------------------------------

 
 
2.13.3                      if any Swing Loans are outstanding or any Letter of
Credit Obligations exist at the time such Bank becomes a Defaulting Bank, then:
 
2.13.3.1                      all or any part of the outstanding Swing Loans and
Letter of Credit Obligations of such Defaulting Bank shall be reallocated among
the non-Defaulting Banks in accordance with their respective Ratable Shares but
only to the extent that (x) the Dollar Equivalent Revolving Facility Usage does
not exceed the total of all non-Defaulting Banks' Revolving Credit Commitments,
and (y) no Potential Default or Event of Default has occurred and is continuing
at such time;
 
2.13.3.2                      if the reallocation described in Section
2.13.3.1 above cannot, or can only partially, be effected, the Borrower shall
within one (1) Business Day following notice by the Administrative Agent
(x) first, prepay such outstanding Swing Loans, and (y) second, cash
collateralize for the benefit of the Issuing Bank the Borrower's obligations
corresponding to such Defaulting Bank's Letter of Credit Obligations (after
giving effect to any partial reallocation pursuant to Section 2.13.3.1 above) in
a deposit account held at the Administrative Agent for so long as such Letter of
Credit Obligations are outstanding;
 
2.13.3.3                      if the Borrower cash collateralizes any portion of
such Defaulting Bank's Letter of Credit Obligations pursuant to Section
2.13.3.2 above, the Borrower shall not be required to pay any fees to such
Defaulting Bank pursuant to Section 2.9.2 [Letter of Credit Fees] with respect
to such Defaulting Bank's Letter of Credit Obligations during the period such
Defaulting Bank's Letter of Credit Obligations are cash collateralized;
 
2.13.3.4                      if the Letter of Credit Obligations of the
non-Defaulting Banks are reallocated pursuant to Section 2.13.3.1 above, then
the fees payable to the Banks pursuant to Section 2.9.2 shall be adjusted in
accordance with such non-Defaulting Banks' Ratable Share; and
 
2.13.3.5                      if all or any portion of such Defaulting Bank's
Letter of Credit Obligations are neither reallocated nor cash collateralized
pursuant to Section 2.13.3.1 or 2.13.3.2 above, then, without prejudice to any
rights or remedies of the Issuing Bank or any other Bank hereunder, all Letter
of Credit Fees payable under Section 2.9.2 with respect to such Defaulting
Bank's Letter of Credit Obligations shall be payable to the Issuing Bank (and
not to such Defaulting Bank) until and to the extent that such Letter of Credit
Obligations are reallocated and/or cash collateralized; and
 
 
5

--------------------------------------------------------------------------------

 
 
2.13.3           so long as such Bank is a Defaulting Bank, PNC shall not be
required to fund any Swing Loans and the Issuing Bank shall not be required to
issue, amend or increase any Letter of Credit, unless such Issuing Bank is
satisfied that the related exposure and the Defaulting Bank's then outstanding
Letter of Credit Obligations will be 100% covered by the Revolving Credit
Commitments of the non-Defaulting Banks and/or cash collateral will be provided
by the Borrower in accordance with Section 2.13.3, and participating interests
in any newly made Swing Loan or any newly issued or increased Letter of Credit
shall be allocated among non-Defaulting Banks in a manner consistent with
Section 2.13.3.1 (and such Defaulting Bank shall not participate therein).
 
If (i) a Bankruptcy Event with respect to a parent company of any Bank shall
occur following the date hereof and for so long as such event shall continue, or
(ii) PNC or the Issuing Bank has a good faith belief that any Bank has defaulted
in fulfilling its obligations under one or more other agreements in which such
Bank commits to extend credit, PNC shall not be required to fund any Swing Loan
and the Issuing Bank shall not be required to issue, amend or increase any
Letter of Credit, unless PNC or the Issuing Bank, as the case may be, shall have
entered into arrangements with the Borrower or such Bank, satisfactory to PNC or
the Issuing Bank, as the case may be, to defease any risk to it in respect of
such Bank hereunder.
 
In the event that the Administrative Agent, the Borrower, PNC and the Issuing
Bank agree in writing that a Defaulting Bank has adequately remedied all matters
that caused such Bank to be a Defaulting Bank, then the Administrative Agent
will so notify the parties hereto, and the Ratable Share of the Swing Loans and
Letter of Credit Obligations of the Banks shall be readjusted to reflect the
inclusion of such Bank's Commitment, and on such date such Bank shall purchase
at par such of the Loans of the other Banks (other than Swing Loans) as the
Administrative Agent shall determine may be necessary in order for such Bank to
hold such Loans in accordance with its Ratable Share.
 
6.             Clause (i) of Section 3.4.2 of the Credit Agreement is hereby
deleted in its entirety and in its stead is inserted the following:
 
(i)           the making, maintenance or funding of any Loan to which a
Euro-Rate Option applies has been made impracticable or unlawful by compliance
by such Bank in good faith with any Law or by any Change in Law, or
 
7.             The first (1st) paragraph of Section 4.6.1 of the Credit
Agreement is hereby deleted in its entirety and in its stead is inserted the
following:
 
If any Law, guideline or interpretation or any Change in Law:
 
 
6

--------------------------------------------------------------------------------

 
 
8.             Schedule 1.1(A) to the Credit Agreement is hereby deleted in its
entirety and in its stead is inserted Schedule 1.1(A) attached hereto.
 
9.             The provisions of Section 2 through 8 of this First Amendment
shall not become effective until the Administrative Agent has received the
following, each in form and substance acceptable to the Administrative Agent and
its counsel:
 
(a)             this First Amendment, duly executed by the Borrower, the
Guarantors, RSC and the Banks;
 
(b)             the documents and conditions listed in the Preliminary Closing
Agenda set forth on Exhibit A attached hereto and made a part hereof;
 
(c)             payment of all fees and expenses owed to the Administrative
Agent, the Banks and the Administrative Agent's counsel in connection with this
First Amendment and the Credit Agreement; and
 
(d)             such other documents as may be reasonably requested by the
Administrative Agent.
 
10.           The Loan Parties and RSC hereby reconfirm and reaffirm all
representations and warranties, agreements and covenants made by them pursuant
to the terms and conditions of the Credit Agreement, except as such
representations and warranties, agreements and covenants may have heretofore
been amended, modified or waived in writing in accordance with the Credit
Agreement.
 
11.           The Loan Parties and RSC hereby represent and warrant to the
Administrative Agent and each of the Banks that (i) the Loan Parties and RSC
have the legal power and authority to execute and deliver this First Amendment;
(ii) the officers of the Loan Parties and RSC executing this First Amendment
have been duly authorized to execute and deliver the same and bind such Loan
Parties and RSC with respect to the provisions hereof; (iii) the execution and
delivery hereof by the Loan Parties and RSC and the performance and observance
by the Loan Parties and RSC of the provisions hereof, of the Credit Agreement
and of all documents executed or to be executed therewith, do not violate or
conflict with the organizational documents of the Loan Parties or RSC or any Law
applicable to the Loan Parties or RSC or result in a breach of any provision of
or constitute a default under any other agreement, instrument or document
binding upon or enforceable against the Loan Parties or RSC; and (iv) this First
Amendment, the Credit Agreement and the documents executed or to be executed by
the Loan Parties and RSC in connection herewith or therewith constitute valid
and binding obligations of the Loan Parties and RSC in every respect,
enforceable in accordance with their respective terms.
 
12.           The Loan Parties and RSC represent and warrant to the
Administrative Agent and each of the Banks that (i) no Event of Default or
Potential Default exists under the Credit Agreement, nor will any occur as a
result of the execution and delivery of this First Amendment or the performance
or observance of any provision hereof, (ii) the Schedules attached to and made a
part of the Credit Agreement are true and correct as of the date hereof and
there are no modifications or supplements thereto, and (iii) they presently have
no claims or actions of any kind at law or in equity against the Banks, the
Administrative Agent, the Syndication Agent or the Co-Documentation Agents
arising out of or in any way relating to the Credit Agreement or the other Loan
Documents.
 
 
7

--------------------------------------------------------------------------------

 
 
13.           Each reference to the Credit Agreement that is made herein, in the
Credit Agreement or in any other document executed or to be executed in
connection herewith or with the Credit Agreement shall hereafter be construed as
a reference to the Credit Agreement as amended hereby.
 
14.           The agreements contained in this First Amendment are limited to
the specific agreements made herein.  Except as amended hereby, all of the terms
and conditions of the Credit Agreement shall remain in full force and
effect.  This First Amendment amends the Credit Agreement and is not a novation
thereof.
 
15.           This First Amendment may be executed in any number of counterparts
and by the different parties hereto on separate counterparts each of which, when
so executed, shall be deemed to be an original, but all such counterparts shall
constitute but one and the same instrument.
 
16.           This First Amendment shall be governed by, and shall be construed
and enforced in accordance with, the Laws of the State of New York without
regard to the principles of the conflicts of law thereof.  The Loan Parties,
RSC, the Banks, the Administrative Agent, the Syndication Agent and the
Co-Documentation Agents hereby consent to the jurisdiction and venue of the
Supreme Court of New York County and the United States District Court for the
Southern District of New York with respect to any suit arising out of or
mentioning this First Amendment.
 


[INTENTIONALLY LEFT BLANK]
 
 
 
 
 
8

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, and intending to be legally bound, the parties hereto, have
caused this First Amendment to be duly executed by their duly authorized
officers on the date first written above.
 

    BORROWER:         WITNESS:   PAPA JOHN'S INTERNATIONAL, INC.                
/s/ Kenneth Cox   By: /s/ Lance F. Tucker     Name: Lance F. Tucker     Title:
SVP, CFO & Treasurer            
GUARANTORS:
        WITNESS:  
PAPA JOHN'S USA, INC.
                /s/ Kenneth Cox   By: /s/ Lance F. Tucker     Name: Lance F.
Tucker     Title: SVP, CFO & Treasurer         WITNESS:  
PREFERRED MARKETING SOLUTIONS, INC.
                /s/ Kenneth Cox   By: /s/ Lance F. Tucker     Name: Lance F.
Tucker     Title: Treasurer         WITNESS:  
CAPITAL DELIVERY, LTD.
                /s/ Kenneth Cox   By: /s/ Lance F. Tucker     Name: Lance F.
Tucker     Title: President & Treasurer         WITNESS:  
RISK SERVICES CORP.
     
 
        /s/ Kenneth Cox   By: /s/ Lance F. Tucker     Name:  Lance F. Tucker    
Title:  President & Treasurer

 
 
 

--------------------------------------------------------------------------------

 
 

WITNESS:  
PJ FOOD SERVICE, INC.
                /s/ Kenneth Cox   By: /s/ Lance F. Tucker      Name: Lance F.
Tucker     Title: Treasurer        
WITNESS:
 
TRANS PAPA LOGISTICS, INC.
                /s/ Kenneth Cox   By: /s/ Lance F. Tucker     Name: Lance F.
Tucker     Title: Treasurer            
RSC:
       
WITNESS:
 
RSC INSURANCE SERVICES LTD.
                /s/ Kenneth Cox     By: /s/ Joseph H. Smith IV     Name: Joseph
H. Smith IV     Title: Vice President & Treasurer

 
 
 

--------------------------------------------------------------------------------

 
 

 
AGENT AND LENDERS:
       
PNC BANK, NATIONAL ASSOCIATION, as
  a Bank and as Administrative Agent               By: /s/ Deroy Scott   Name:
Deroy Scott   Title: Senior Vice President

 
 
 

--------------------------------------------------------------------------------

 
 

 
JPMORGAN CHASE BANK, N.A., as a Bank
  and as Syndication Agent               By: /s/ Sherry Matthews   Name: Sherry
Matthews   Title: AVP

 
 
 

--------------------------------------------------------------------------------

 
 

 
BANK OF AMERICA, N.A., as a Bank and as
  Co-Documentation Agent               By: /s/ Thomas C. Kilcrease, Jr.   Name:
Thomas C. Kilcrease, Jr.   Title: Senior Vice President

 
 
 

--------------------------------------------------------------------------------

 
 

 
FIFTH THIRD BANK, as a Bank and as
  Co-Documentation Agent               By: /s/ Mike Gifford   Name: Mike Gifford
  Title: VP

 
 
 

--------------------------------------------------------------------------------

 



 
U.S. BANK, NATIONAL ASSOCIATION, as
  a Bank and as Co-Documentation Agent               By: /s/ David Wombwell  
Name: David Wombwell   Title: Sr. Vice President

 
 
 

--------------------------------------------------------------------------------

 



 
BRANCH BANKING AND TRUST
  COMPANY, as a Bank               By: /s/ Greg R. Branstetter   Name: Greg R.
Branstetter   Title: SVP

 
 
 

--------------------------------------------------------------------------------

 
 
 
SCHEDULE 1.1(A)
 
PRICING GRID--
 
VARIABLE PRICING AND FEES BASED ON LEVERAGE RATIO
 
Page 1 of 1
 
 
Pricing
Level
Leverage Ratio
Base Rate
Margin
Euro-Rate
Margin
Commitment
Fee Percentage
Letter of Credit
Fee Percentage
 
I
If the Leverage Ratio is
less than 1.00 to 1.00
 
0.000%
 
0.750%
 
0.150%
 
0.750%
II
If the Leverage Ratio is
greater than or equal to
1.00 to 1.00, but
less than 1.50 to 1.00
 
0.000%
 
1.000%
 
0.175%
 
1.000%
III
If the Leverage Ratio is
greater than or equal to
1.50 to 1.00, but
less than 2.00 to 1.00
 
0.250%
 
1.250%
 
0.200%
 
1.250%
IV
If the Leverage Ratio is
greater than or equal to
2.00 to 1.00
 
0.500%
 
1.500%
 
0.225%
 
1.500%





For purposes of determining the Applicable Margin, the Applicable Commitment Fee
Percentage and the Applicable Letter of Credit Fee Percentage:
 
(a)           The Applicable Margin, the Applicable Commitment Fee Percentage
and the Applicable Letter of Credit Fee Percentage for the period commencing on
the First Amendment Closing Date through the day immediately preceding the first
(1st) Adjustment Date, shall be based on Level I of the Pricing Grid above.
 
 
SCHEDULE 1.1(A) - 1

--------------------------------------------------------------------------------

 


 
(b)           The Applicable Margin, the Applicable Commitment Fee Percentage
and the Applicable Letter of Credit Fee Percentage shall be recomputed as of the
end of each fiscal quarter ending after the First Amendment Closing Date based
on the Leverage Ratio as of such quarter end.  Any increase or decrease in the
Applicable Margin, the Applicable Commitment Fee Percentage or the Applicable
Letter of Credit Fee Percentage computed as of a quarter end shall be effective
on the date on which the Compliance Certificate evidencing such computation is
due to be delivered under Section 7.3.3 [Certificate of Borrower] (each, an
"Adjustment Date").  If a Compliance Certificate is not delivered when due in
accordance with such 7.3.3 [Certificate of Borrower], then the rates in Level IV
shall apply as of the first Business Day after the date on which such Compliance
Certificate was required to have been delivered and shall remain in effect until
the date on which such Compliance Certificate is delivered.
 
 
 
 
SCHEDULE 1.1(A) - 2

--------------------------------------------------------------------------------

 
 
 
EXHIBIT A
 
PRELIMINARY CLOSING AGENDA
 
Exhibit intentionally omitted. Papa John’s International, Inc.
will furnish to the Securities and Exchange Commission
any omitted schedule or exhibit upon request.
 
 